                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

HASSAN J. SAYLES                                                            PLAINTIFF

V.                             NO. 1:18CV00020 JLH/PSH

SOCIAL SECURITY ADMINISTRATION                                                    DEFENDANT

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by Magistrate Judge

Patricia S. Harris. No objections have been filed. After careful consideration, the Court concludes

that the Recommended Disposition should be, and hereby is, approved and adopted in its entirety

as this Court=s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

Plaintiff Hassan J. Sayles’ Complaint (Doc. No. 2) is DISMISSED with prejudice.

       DATED this 15th day of February, 2019.



                                              __________________________________
                                              UNITED STATES DISTRICT JUDGE
